Broyles, O. J.
The accused was convicted in tlie recorder’s court of Savannah of two offenses, to wit, disorderly conduct consisting of fighting upon a public highway, and disorderly conduct consisting of cursing in the women’s quarters of the police station. She was convicted of both offenses, and separate fines were imposed. She obtained a writ of certiorari, and upon the hearing thereof the certiorari was overruled, and to this judgment she excepted. After a careful review of the record we find no evidence authorizing a conviction upon the first charge, to wit, of fighting upon a public highway. Her conviction of the other offense was authorized.

Judgment reversed.


Luke, J., concurs. Bloodworth, J., absent on account of illness.